Fourth Court of Appeals
                               San Antonio, Texas
                                     August 10, 2022

                                   No. 04-22-00346-CR

                             Quentin Dewayne DILWORTH,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CR5590
                         Honorable Ron Rangel, Judge Presiding

                                        ORDER
    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on August 10, 2022.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court